Citation Nr: 0117681	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  98-06 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to November 
1968 and from November 1970 to August 1973.


The current appeal arose from a November 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The RO denied entitlement to an 
evaluation in excess of 30 percent for PTSD.  

In November 2000 the RO granted entitlement to an increased 
evaluation of 50 percent for PTSD effective from June 11, 
1996.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does 
not...abrogate the pending appeal...." AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The veteran previously requested an opportunity to provide 
oral testimony before the Board of Veterans' Appeals (Board).  
He then changed his mind and requested an opportunity to 
provide oral testimony before a Hearing Officer at the RO. 
Subsequently, he withdrew his request for a hearing.  

The case has been forwarded to the Board for appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A review of the record discloses that the RO has already 
considered the provisions of the VCAA of 2000, and requested 
the veteran to identify any additional evidence he may have 
to substantiate his claim.  He replied that he had no further 
evidence to offer in support of his claim.  The RO therefore 
forwarded his case to the Board for appellate review.

The Board's review of the evidentiary record discloses that 
on VA special psychiatric examination the veteran's 
depression has been reported as secondary to his service-
connected PTSD.  The examiner has been uncertain as to the 
degree of impairment to be attributed to depression per se.  
Additionally, VA examination has shown that the veteran has 
other psychiatric disorders co-existent with PTSD, and the 
examiner involved has not attempted to sort out any 
interrelationships among the various psychiatric disorders 
which are present.  It is well to note at this time that the 
most recent VA special psychiatric examination of record is 
approaching two years in age.




The Board is of the opinion that a comprehensive, 
contemporaneous VA special psychiatric examination of the 
veteran to properly assess the nature and extent of severity 
of PTSD, depression reported as secondary thereto, and the 
interrelationships if any among the various psychiatric 
disorders reported on examination would materially assist in 
the adjudication of the claimant's appeal.

Accordingly, this case is remanded for further development as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and again request that he 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers who may possess 
additional records referable to treatment 
of his PTSD and all psychiatric 
symptomatology in general.  

After obtaining any necessary 
authorization or medical releases, the RO 
should secure and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.



2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran to include on a fee basis if 
necessary by an examiner who has not 
previously examined or treated him for 
the purpose of ascertaining the current 
nature and extent of severity of PTSD, 
and the interrelationships, if any, 
between PTSD and other psychiatric 
disorders which may be present.

The claims file, copies of the previous 
and amended criteria for rating mental 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
studies, including psychological studies, 
should be conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  


If there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD, such as depression, is or are found 
on examination, the examiner should offer 
an opinion as to whether any such 
disorder is causally or etiologically 
related to PTSD, and if not so related, 
whether the veteran's PTSD has any effect 
on the severity of any other psychiatric 
disorder.  

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  

The examiner must include a definition of 
the numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  If the historical 
diagnosis of PTSD is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.



The veteran is hereby advised that 
failure to report for any scheduled VA 
examination(s) may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 
(2000); Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997) (holding that when a 
claimant fails to appear for a scheduled 
reexamination pursuant to a claim for an 
increased rating, 38 C.F.R. § 3.655(b) 
dictates that the claim be denied absent 
a showing of good cause for the failure 
to appear).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should consider 
adjudicatory action on the inferred issue 
of service connection for depression as 
secondary to service-connected PTSD with 
application of 38 C.F.R. § 3.310(a) 
(2000); Allen v. Brown, 7 Vet. App. 439 
(1995).  The RO should also readjudicate 
the issue of entitlement to an increased 
evaluation for PTSD.  In so doing, the RO 
should document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2000).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


